DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of a compound of Formula Ia and algal cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis in the reply filed on 08/18/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner cannot require that Applicant amend the claims to satisfy the restriction requirement. Applicant further argues that, because a claim reciting a genus is rejectable when the Office is able to cite art illustrating any one species of the genus, there is no unreasonable search and/or examination burden (remarks, pages 7-8). These arguments are not found persuasive because a restriction requirement or election of species requirement never requires the amendment of claims but, rather, a selection of species for initial examination. Regarding Applicant’s assertion regarding a burden of search, the Examiner notes that, contrary to Applicant’s assertion, a full and complete search requires that, if a claim recites a genus, every species of the recited genus be searched individually. As such, the large number of permutations of all of the compounds recited in instant claim 1 and the genus “freshwater algal cell” represent a clear search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-4, 7-8, 19, 22-23, and 50-60 are pending in this US patent application. Claims 3-4 and 53-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2021.
	Claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing lipid accumulation in cells of Chlamydomonas reinhardtii, Chlorella sorokiniana, Chlorella vulgaris, and Tetrachlorella alterns by contacting the cells with an effective amount of compound 1 or for increasing lipid accumulation in cells of Chlamydomonas reinhardtii with an effective amount of the compounds in Table 1A, does not reasonably provide enablement for increasing lipid accumulation in any algal cell of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis by contacting the algal cell with an effective amount of any compound that satisfies the limitations of Formula Ia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
As discussed above, in light of Applicant’s elected species of compound and algal cells, the claims are drawn to a method of increasing lipid accumulation in algal cells by contacting the cells with an effective amount of a compound of Formula Ia. Thus, the claims taken together with the specification imply that any compound of Formula Ia would be capable of increasing lipid accumulation in any cell of the elected algal genera.

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
McCaffrey (US patent application 2010/0162620 filed by McCaffrey et al., published 07/01/2010) teaches the ability of certain small molecule growth hormones or mimics thereof to improve the growth, and, consequently, the lipid production, of algae (see entire document, including page 1, paragraphs 0008-0014). However, the prior art does not 
As such, the state of the prior art at the time of Applicant’s invention as indicates that the increase of lipid accumulation in algal cells by contacting the cells with a compound of Formula Ia was highly unpredictable.
   
(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification provides working examples of increasing lipid accumulation in Chlamydomonas reinhardtii, Chlorella sorokiniana, Chlorella vulgaris, and Tetrachlorella alterns by contacting the cells with compound 1 and increasing lipid accumulation in Chlamydomonas reinhardtii with the compounds shown in Table 7. No evidence of increased lipid accumulation by contacting cells with any other compounds with structures of Formulas Ia is presented. No evidence of increased lipid accumulation by contacting any other types of cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis with any compounds of Formula 1a is presented. In addition, no evidence or hypothesis is set forth to explain which functional groups on Formula 1a are responsible for increasing the lipid accumulation or how the increased lipid accumulation was induced.

(8) The quantity of experimentation necessary:
          Considering the state of the art, the high unpredictability, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to increase lipid accumulation in any cell of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis by contacting the cell with any compound of Formula Ia.

It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  It is also noted, considering the a priori unpredictability in the art with regard to increasing lipid accumulation in cells by contacting them with small molecules, that, while increasing lipid accumulation in the tested algal species with compounds 1, 62, and 136 is enabled, increasing lipid accumulation in any cell with any compound of Formula Ia, Ib, or Ic is not enabled.

Therefore, claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are rejected under 35 U.S.C. 112(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10251883. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘883 recite a method of increasing lipid accumulation by contacting certain cells that fall within the elected algal genera with certain compounds that fall within the genus of Formula Ia.
Therefore, claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are ‘rendered obvious’ by the claims of ‘883 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/22/2021